EXHIBIT $74,000,000 CREDIT AGREEMENT Dated as of May 5, 2009 among FLEXSYS VERKAUF GMBH, as Borrower, FLEXSYS VERWALTUNGS- UND BETEILIGUNGSGESELLSCHAFT MBH, as Holdings Guarantor, THE LENDERS REFERRED TO HEREIN, and JEFFERIES FINANCE LLC, as Sole Lead Arranger, Sole Bookrunner and Administrative Agent. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Types of Loans and Borrowings 21 SECTION 1.03 Terms Generally; Currency Translation; Accounting Terms; GAAP 21 SECTION 1.04 Resolution of Drafting Ambiguities 23 ARTICLE II THE LOANS 23 SECTION 2.01 Commitments 23 SECTION 2.02 Procedure for Borrowing 23 SECTION 2.03 Conversion and Continuation Options for Loans 24 SECTION 2.04 Optional and Mandatory Prepayments of Loans; Repayments of Loans 24 SECTION 2.05 Repayment of Loans; Evidence of Debt 26 SECTION 2.06 Interest Rates and Payment Dates; Default Interest 26 SECTION 2.07 Computation of Interest 27 SECTION 2.08 Agent Fees 27 SECTION 2.09 Termination of Commitments 27 SECTION 2.10 Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of Interest Rate 27 SECTION 2.11 Pro Rata Treatment and Payments 28 SECTION 2.12 Illegality 28 SECTION 2.13 Requirements of Law 29 SECTION 2.14 Taxes 29 SECTION 2.15 Indemnity 32 SECTION 2.16 Change of Lending Office 33 SECTION 2.17 Sharing of Setoffs 33 SECTION 2.18 Assignment of Commitments Under Certain Circumstances 33 SECTION 2.19 Notice of Certain Costs 34 ARTICLE III REPRESENTATION AND WARRANTIES 34 SECTION 3.01 Organization, etc. 34 SECTION 3.02 Due Authorization, Non-Contravention, etc. 35 SECTION 3.03 Government Approval, Regulation, etc. 35 SECTION 3.04 Validity, etc. 35 SECTION 3.05 Financial Information 35 SECTION 3.06 No Material Adverse Effect 36 SECTION 3.07 Litigation 36 SECTION 3.08 Compliance with Laws and Agreements; No Defaults 36 SECTION 3.09 Ownership of Subsidiaries 36 SECTION 3.10 Ownership of Properties 37 SECTION 3.11 Intellectual Property 37 SECTION 3.12 Taxes 38 SECTION 3.13 Environmental 38 SECTION 3.14 Federal Reserve Regulations 39 SECTION 3.15 Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected Financial Statements 39 SECTION 3.16 Insurance 40 SECTION 3.17 Labor Matters 40 SECTION 3.18 Solvency 41 SECTION 3.19 Use of Proceeds 41 SECTION 3.20 Anti-Terrorism Laws 41 SECTION 3.21 Legal Form; No Filing 42 SECTION 3.22 Pari Passu Ranking; Liens 42 i ARTICLE IV CONDITIONS 42 SECTION 4.01 Effective Date 42 ARTICLE V AFFIRMATIVE COVENANTS 45 SECTION 5.01 Financial Information, Reports, Notices, etc. 45 SECTION 5.02 Compliance with Laws, etc. 47 SECTION 5.03 Maintenance of Properties 47 SECTION 5.04 Insurance 47 SECTION 5.05 Books and Records; Visitation Rights; Lender Meetings 47 SECTION 5.06 Environmental Covenant 48 SECTION 5.07 Existence; Conduct of Business 48 SECTION 5.08 Performance of Oblligations 48 SECTION 5.09 Use of Proceeds 48 SECTION 5.10 Payment of Taxes and Claims 48 SECTION 5.11 Additional Guarantors 49 SECTION 5.12 Pension Plans 49 SECTION 5.13 Maintenance of Corporate Separateness 49 ARTICLE VI NEGATIVE COVENANTS 50 SECTION 6.01 Indebtedness 50 SECTION 6.02 Liens 51 SECTION 6.03 Fundamental Changes; Line of Business 53 SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 54 SECTION 6.05 Asset Sales 56 SECTION 6.06 Sale and Leaseback Transactions 56 SECTION 6.07 Restricted Payments 57 SECTION 6.08 Transactions with Affiliates 57 SECTION 6.09 Restrictive Agreements 58 SECTION 6.10 Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness 58 SECTION 6.11 Accounting Treatment; Fiscal Year 59 SECTION 6.12 Fixed Charge Coverage Ratio 59 SECTION 6.13 Total Leverage Ratio 59 SECTION 6.14 Capital Expenditures 60 SECTION 6.15 Maximum Trade Payables 60 SECTION 6.16 Hedging Agreements 60 SECTION 6.17 Limitation on Issuances and Sales of Equity Interests of Subsidiaries and Preferred Equity Interests 60 ARTICLE VII EVENTS OF DEFAULT 60 SECTION 7.01 Listing of Events of Default 60 SECTION 7.02 Action if Bankruptcy 63 SECTION 7.03 Action if Other Event of Default 63 ii ARTICLE VIII THE ADMINISTRATIVE AGENT 63 SECTION 8.01 Appointment and Authority 63 SECTION 8.02 The Administrative Agent and its Affiliates 63 SECTION 8.03 Duties of Administrative Agent; Exculpatory Provisions 64 SECTION 8.04 Reliance by Administrative Agent 66 SECTION 8.05 Delegation of Duties 66 SECTION 8.06 Resignation of Administrative Agent 66 SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders 67 ARTICLE IX MISCELLANEOUS 68 SECTION 9.01 Notices 68 SECTION 9.02 Survival of Agreement 69 SECTION 9.03 Binding Effect 70 SECTION 9.04 Successors and Assigns 70 SECTION 9.05 Expenses; Indemnity 72 SECTION 9.06 Right of Setoff 74 SECTION 9.07 Applicable Law 74 SECTION 9.08 Waivers; Amendment 74 SECTION 9.09 Interest Rate Limitation 76 SECTION 9.10 Entire Agreement 77 SECTION 9.11 WAIVER OF JURY TRIAL 77 SECTION 9.12 Severability 77 SECTION 9.13 Counterparts 77 SECTION 9.14 Headings 77 SECTION 9.15 Jurisdiction; Consent to Service of Process 78 SECTION 9.16 Confidentiality 78 SECTION 9.17 Posting of Approved Electronic Communications 79 SECTION 9.18 Treatment of Information 80 SECTION 9.19 USA PATRIOT Act Notice 81 SECTION 9.20 No Fiduciary Duty 82 SECTION 9.21 Judgment Currency 82 iii EXHIBIT A Form of Administrative Questionnaire EXHIBIT B Form of Borrowing Request EXHIBIT C Form of Assignment and Assumption EXHIBIT D Form of Compliance Certificate EXHIBIT E-1 Form of Opinion of Kirkland & Ellis LLP EXHIBIT E-2 Form of Opinion of Allen & Overy LLP EXHIBIT F Form of Note EXHIBIT G Form of Closing Certificate EXHIBIT H Form of Holdings Guarantee Agreement EXHIBIT I Form of Solvency Certificate SCHEDULE 2.01 Lenders and Commitments SCHEDULE 3.05 Financial Information SCHEDULE 3.09(a) Subsidiaries SCHEDULE 3.09(b) Securities SCHEDULE 3.10(a) Options, Rights of First Refusal, Etc. SCHEDULE 3.16 Insurance SCHEDULE 6.01(ii)(A) Existing Indebtedness SCHEDULE 6.01(ii)(B) Existing Indebtedness SCHEDULE 6.02(ii) Existing Liens SCHEDULE 6.04 Existing Investments SCHEDULE 6.09 Existing Restrictions SCHEDULE 6.10(d) Material Agreements iv CREDIT AGREEMENT (this “Agreement”) dated as of May 5, 2009, among Flexsys Verkauf GmbH, a limited liability company organized under the laws of the Federal Republic of Germany (the “Borrower”); Flexsys Verwaltungs- und Beteiligungsgesellschaft mbH, a limited liability company organized under the laws of the Federal Republic of Germany (the “Holdings Guarantor”); each of the Lenders (as defined in Section 1.01); and Jefferies Finance LLC, as sole lead arranger (in such capacity, the “Arranger”), as sole bookrunner (in such capacity, the “Bookrunner”) and as administrative agent for the Lenders (in such capacity, the “Administrative Agent”). The parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “ABR Borrowing” means a Borrowing comprised of ABR Loans. “ABR Loan” means any Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “Activities” has the meaning assigned to such term in Section 8.02(b). “Adjusted LIBO Rate” means, with respect to any Interest Period for any Eurodollar Borrowing, an interest rate per annum equal to the rate per annum obtained by dividing (a) the LIBO Rate by (b)(i) a percentage equal to 100% minus (ii) the reserve percentage applicable two Business Days before the first day of such Interest Period under regulations issued from time to time by the Board of Governors for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) for a member bank of the Federal Reserve System in New York City with respect to liabilities or assets consisting of or including Eurocurrency Liabilities (or with respect to any other category of liabilities that includes deposits by reference to which the LIBO Rate is determined) having a term equal to such Interest Period. “Administrative Agent” has the meaning assigned to such term in the preamble hereto. “Administrative Questionnaire” means an Administrative Questionnaire in the form of ExhibitA or otherwise in the form supplied by the Administrative Agent. “Affiliate” of any Person means any other Person which, directly or indirectly through one or more intermediaries, Controls, is Controlled by or is under common Control with such Person (excluding any trustee under, or any committee with responsibility for administering, any Pension Plan); provided, however, that for purposes of Section 6.08, the term “Affiliate” shall also include (i) any Person that directly or indirectly owns more than 10% of Equity Interests having ordinary voting power for the election of directors (or Persons performing similar functions) of the Person specified or (ii) any Person that is an executive officer or director of the Person specified. “Agent Fees” has the meaning assigned to such term in Section2.08(a). “Agents’ Groups” has the meaning assigned to such term in Section8.02(b). “Agreement” has the meaning assigned to such term in the preamble hereto. “Alternate Base Rate” means, with respect to any day, a fluctuating interest rate per annum as shall be in effect from time to time, which rate per annum shall be equal at all times to the highest of the following: (a)the “U.S. Prime Lending Rate” as most recently published in the Wall Street Journal; (b)the sum of (i) the Federal Funds Rate as in effect on such day plus (ii) 0.50%; (c)the sum of (i) the Adjusted LIBO Rate for such day as if the Interest Period then in effect was one day plus (ii) 1.00%; and (d)4.50% per annum. “Anti-Terrorism Laws” has the meaning assigned to such term in Section3.20(a). “Applicable Margin” means, for any day, (a)7.50% per annum, in the case of ABR Loans, and (b)8.50% per annum, in the case of Eurodollar Loans. “Approved Electronic Communications” means each Communication that any Loan Party is obligated to, or otherwise chooses to, provide to the Administrative Agent pursuant to any Loan Document or the transactions contemplated therein, including any financial statement, financial and other report, notice, request, certificate and other information material; provided, however, that, solely with respect to delivery of any such Communication by any Loan Party to the Administrative Agent and without limiting or otherwise affecting either the Administrative Agent’s right to effect delivery of such Communication by posting such Communication to the Approved Electronic Platform or the protections afforded hereby to the Administrative Agent in connection with any such posting, “Approved Electronic Communication” shall exclude (i)any notice of borrowing, notice of conversion or continuation, and any other notice, demand, communication, information, document and other material relating to a request for a new, or a conversion of an existing, Borrowing, (ii)any notice pursuant to Section 2.04 and any other notice relating to the payment of any principal or other amount due under any Loan Document prior to the scheduled date therefor, (iii)all notices of any Default or Event of Default and (iv)any notice, demand, communication, information, document and other material required to be delivered to satisfy any of the conditions set forth in Article IV or any other condition to any Borrowing hereunder or any condition precedent to the effectiveness of this Agreement. “Approved Electronic Platform” has the meaning assigned to such term in Section 9.17(a). “Arranger” has the meaning assigned to such term in the preamble hereto. “Asset Sale” means any direct or indirect sale, transfer, lease (as lessor), conveyance or other disposition (including by way of merger or consolidation) by the Borrower or any of its Subsidiaries of any of its Property (other than dispositions of cash and cash equivalents in the ordinary course of its business), including any sale or issuance of any Equity Interests of any Subsidiary. “Asset Sale Prepayment Event” means any Asset Sale, except (a)Asset Sales permitted by Section6.05 (other than Section 6.05(vii) thereof) and (b)any such transaction or series of transactions which, if otherwise constituting an Asset Sale Prepayment Event, do not generate Net Proceeds in excess of $500,000 (or, when taken together with all other such transactions (and any Destructions and
